Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-CV-21922

 YASMIEL GARCIA PINON,

        Plaintiff,

 vs.

 HIALEAH POWDER COATING CORP,
 JIMMY HERNANDEZ, and
 DUILIO HERNANDEZ,

       Defendants.
 ______________________________/

                                            COMPLAINT

        Plaintiff, Yasmiel Garcia Pinon, sues Defendants, Hialeah Powder Coating Corp, Jimmy

 Hernandez, and Duilio Hernandez, as follows:

                                 Parties, Jurisdiction, and Venue

        1.      Plaintiff, Yasmiel Garcia Pinon, is over 18 years old and has been a sui juris

 resident of Miami-Dade County, Florida, at all times material.

        2.      Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        3.      Plaintiff was a non-exempt employee of Defendants.

        4.      Plaintiff consents to participate in this lawsuit.

        5.      Defendant, Hialeah Powder Coating Corp, (“HPC”), is a sui juris Florida

 for-profit corporation that was authorized to conduct and actually conducted its for-profit

 business from within Miami-Dade County, Florida, at all times material, where it maintains its

 principal place of business.

                                                    1

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 2 of 9



         6.      Defendant, Jimmy Hernandez, was at all material times a resident of this

 District. He was and is a manager, owner, officer, director, and/or operator of the corporate

 Defendant for the relevant time period. He ran its day-to-day operations and was partially or

 totally responsible for paying Plaintiff’s and the other painters’ wages.

         7.      Defendant, Duilio Hernandez, was at all material times a resident of this

 District. He was and is a manager, owner, officer, director, and/or operator of the corporate

 Defendant for the relevant time period. He ran its day-to-day operations and was partially or

 totally responsible for paying Plaintiff’s and the other painters’ wages.

         8.      Venue is proper in this Court pursuant because Defendants transact business in

 Miami-Dade County, they maintain their office and principal places of business and/or live in

 Miami-Dade County, and also because Defendants employed Plaintiff in Miami-Dade County,

 with most of the actions complained of occurring within this County.

         9.      This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq., and 26 U.S.C. §7434.

         10.     Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         11.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                    COUNT I – FLSA OVERTIME WAGE VIOLATION(S)

         Plaintiff, Yasmiel Garcia Pinon, reincorporates all preceding paragraphs as though set

 forth fully herein and further alleges as follows:

         12.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

 for purposes of the FLSA, as that term “employer” is defined by 29 U.S.C. §203 (d). All

                                                      2

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 3 of 9



 Defendants employed Plaintiff.

        13.        Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

        14.        In particular, Defendants own and operates a company that applies powder

 coating to surfaces.

        15.        Defendants have been at all times material engaged in interstate commerce in the

 course of their provision of powder coating and related services which, traditionally, cannot be

 performed without using goods, materials, supplies, coatings, paints, paint thinners, solvents,

 materials, supplies, and equipment that have all moved through interstate commerce.

        16.        Defendants also engage in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors.

        17.        Furthermore, Defendants obtain, solicit, exchange and send funds to and from

 outside of the State of Florida, regularly and recurrently use telephonic transmissions going

 outside of the State of Florida to conduct business, and transmit electronic information through

 computers, the internet, via email, and otherwise outside of the State of Florida in the course of

 their business.

        18.        Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        19.        Plaintiff worked for Defendants from about November 2013 to approximately

 September 5, 2017 as a helper and then/also as a painter.



                                                   3

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 4 of 9



        20.    To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendants.

        21.    Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while he worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of his regularly and recurrently

 paiting/coating and working on metals and other surfaces using goods, materials, and supplies

 that that moved through interstate commerce.

        22.    Defendants paid Plaintiff an hourly rate of $9.00 until 2015.

        23.    In 2016, Defendants paid Plaintiff an hourly rate of $11.00.

        24.    In mid-2016, Defendants paid Plaintiff at an hourly rate of $11.50

        25.    Then, in 2017 Defendants paid Plaintiff an hourly rate of $12.00.

        26.    Plaintiff regularly and routinely worked more than 40 hours in a workweek for

 Defendants.

        27.    Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half of his regular hourly rate(s) of pay for all hours that he worked over 40 hours in a

 given workweek.

        28.    Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period by paying him in cash at his regular rate of pay for hours worked

 beyond 40 in a workweek.

        29.    Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

                                                4

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 5 of 9



 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned – including through the

 payment of part of his wages and overtime in cash.

        30.     Plaintiff is entitled to a back pay award of overtime wages for all overtime hours

 he worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

        WHEREFORE Plaintiff, Yasmiel Garcia Pinon, demands the entry of a judgment in his

 favor and against Defendants, Hialeah Powder Coating Corp, Jimmy Hernandez, and Duilio

 Hernandez, jointly and severally after trial by jury and as follows:

                a.      That Plaintiff recovers compensatory overtime wage damages and an

                        equal amount of liquidated damages as provided under the law and in 29

                        U.S.C. § 216(b);

                b.      That Plaintiff recovers pre-judgment interest on all unpaid overtime wages

                        if the Court does not award liquidated damages;

                c.      That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and

                        expenses pursuant to the FLSA;

                d.      That Plaintiff recovers all interest allowed by law;

                e.      That Defendants be Ordered to make Plaintiff whole by providing

                        appropriate overtime pay and other benefits wrongly denied in an amount

                        to be shown at trial and other affirmative relief;

                f.      That the Court declare Defendants to be in willful violation of the

                        overtime provisions of the FLSA; and

                g.      Such other and further relief as the Court deems just and proper.



                                                   5

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 6 of 9



                       COUNT II – VIOLATION(s) OF 26 U.S.C. §7434

         Plaintiff, Yasmiel Garcia Pinon, reincorporates and re-alleges paragraphs 1 through 12 as

 though set forth fully herein and further alleges as follows:

         31.    Defendants, Hialeah Powder Coating Corp, Jimmy Hernandez, and Duilio

 Hernandez, each had an obligation to provide correct information returns to the IRS and to

 Plaintiff.

         32.    Defendants paid Plaintiff by check and by cash so are directly responsible for the

 issuance of and accounting for all wages paid to him by check and/or by cash, the payment of

 taxes to the IRS based on the wages earned by and paid to Plaintiff, the reporting of all income

 paid as to Plaintiff, the issuance of 1099’s to Plaintiff in 2014, 2015, and 2016, the issuance of W-

 2’s to Plaintiff in 2016 and 2017, and the filing of information returns on own behalf of the

 corporate Defendants and for Plaintiff.

         33.    During the time that Plaintiff worked for Defendants, they failed to properly

 account for the wages that they actually paid to Plaintiff.

         34.    In particular, Defendants failed to accurately document the amount paid to

 Plaintiff on each information return that they issued to him as a result of their failure to account

 for the cash that they paid to him as income/wages.

         35.    Defendants willfully and intentionally served/filed/provided Plaintiff with a

 fraudulent and/or false IRS Form 1099 for calendar year 2014 from Hialeah Powder Coating

 Corp by under-reporting the amount that Defendants paid to Plaintiff in calendar year 2014 as a

 result of their failure to include in his W-2 the total wages that he earned instead (by not

 including the cash wages)



                                                   6

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 7 of 9



        36.     Defendants willfully and intentionally served/filed/provided Plaintiff with a

 fraudulent and/or false IRS Form 1099 for calendar year 2015 from Hialeah Powder Coating

 Corp by under-reporting the amount that Defendants paid to Plaintiff in calendar year 2015 as a

 result of their failure to include in his W-2 the total wages that he earned instead (by not

 including the cash wages)

        37.     Defendants willfully and intentionally served/filed/provided Plaintiff with a

 fraudulent and/or false IRS Form 1099 for calendar year 2016 from Hialeah Powder Coating

 Corp by under-reporting the amount that Defendants paid to Plaintiff in calendar year 2016 as a

 result of their failure to include in his W-2 the total wages that he earned instead (by not

 including the cash wages)

        38.     Defendants willfully and intentionally served/filed/provided Plaintiff with a

 fraudulent and/or false IRS Form W-2 for calendar year 2016 from Hialeah Powder Coating

 Corp by under-reporting the amount that Defendants paid to Plaintiff in calendar year 2016 as a

 result of their failure to include in his W-2 the total wages that he earned instead (by not

 including the cash wages).

        39.     Defendants willfully and intentionally served/filed/provided Plaintiff with a

 fraudulent and/or false IRS Form W-2 for calendar year 2017 from Hialeah Powder Coating

 Corp by under-reporting the amount that Defendants paid to Plaintiff in calendar year 2017 as a

 result of their failure to include in his W-2 the total wages that he earned instead (by not

 including the cash wages).

        40.     Defendants, Jimmy Hernandez, and Duilio Hernandez, are also responsible for

 the operations of their finances, and the filing of the 1099’s and W-2’s issued to Plaintiff, as

 identified above.

                                                7

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 8 of 9



        41.      Plaintiff suffered damages as a result of Defendants’ willful provision/filing of false

 information returns caused by Defendants’ intentional and willful acts as described above.

        42.      Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

        (a) In general
        If any person willfully files a fraudulent information return with respect to payments
        purported to be made to any other person, such other person may bring a civil action for
        damages against the person so filing such return.

        (b) Damages In any action brought under subsection (a), upon a finding of liability on
        the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
        to the greater of $5,000 or the sum of—

                 (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                 of the fraudulent information return (including any costs attributable to resolving
                 deficiencies asserted as a result of such filing),

                 (2) the costs of the action, and

                 (3) in the court’s discretion, reasonable attorneys’ fees.

        WHEREFORE Plaintiff, Yasmiel Garcia Pinon, demands the entry of a judgment in his

 favor and against Defendants, Hialeah Powder Coating Corp, Jimmy Hernandez, and Duilio

 Hernandez, jointly and severally after trial by jury and as follows:

              a. That Plaintiff recovers the greater of his actual damages or $5,000 for each

                 fraudulent information return filed/served by Defendants as set forth above;

              b. That Plaintiff recovers an award of reasonable attorneys’ fees, costs, and expenses

                 pursuant to 26 U.S.C. §7434;

              c. All interest allowed by law; and

              d. Such other and further relief as the Court deems just and proper.




                                                    8

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:19-cv-21922-RNS Document 1 Entered on FLSD Docket 05/13/2019 Page 9 of 9



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury of all issues so triable.

       Dated this 13th day of May, 2019.

                                                        Respectfully Submitted,


                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.
                                                        Fla. Bar No. 174742
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        Counsel for Plaintiff
                                                        7300 North Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884




                                                   9

                        7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
